UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8 K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (“Exchange Act”) Date of Report: August 29, 2014 AU MIN AFRICA PTY LTD (Exact Name of Issuer as specified in its charter) REPUBLIC OF SOUTH AFRICA (Country of Jurisdiction) 000 -14881 (Commission File No.) 98-1173718 PRINCIPAL OFFICE ADDRESS CONTACT INFORMATION CORP. HDQ: 4th Floor Hilda Chamber Hilda Street, Hatfield Pretoria, Gauteng Republic of South Africa 0083 EXEC OFFICE: Brooklyn Bridge Office Park, 3rd Fl. Bldg. 2, 570 Fehrsen St, Pretoria, Gauteng, South Africa 0083 Tel: (888) 785-1113 Fax: (888) 924-0718 R.S.A. Direct No. +2 Email: Executive@AuMinerals.biz ceolfredricm@auminerals.biz URL:www.AuMinerals.biz FORMER NAME ADDRESS GreenGold Ray Energies, Inc., Tennessee, U.S.A. Corporation (Dissolved and Ceased to Exist by Merger on July 8, 2014) 1661 International Place Dr. Suite # , Colonnade Bldg. Memphis, TN 38120, U.S.A. 1 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. Below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a under the Exchange Act (17 CFR 240.14a) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14a-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) GENERAL INSTRUCTIONS A. Rule as to Use of Form 8-K 1.Form 8-K shall be used for current reports under Section 13 or 15(D) of the Securities Exchange Act of 1934, filed pursuant to Rule 13a-11 or Rule 15d-11 and for reports fornonpublic information required to be disclosed by Regulations FD (17 CFR243.100 and 243.101). 2.Form 8-K may be used by registrant to satisfy its filing obligations pursuant to Rule 425 under the Securities Act, regarding written communications related to business combination transactions, or Rules 14a-12(b) or Rule 14d-2(b) under the Exchange Act, relating to soliciting materials Pre-commencement communications pursuant to tender offers, respectively, provided that the Form 8-K filing satisfies all the substantive requirements of those rules (other than Rule 425( c ) requirement to include certain specified information in any prospectus filed pursuant to such rules. Such filing is also deemed to be filed pursuant to any rules for which the box is checked. A registrant is not required to check the box in connection with Rule 14a-12(b) or Rule 14d-2(b) if the communications is filed pursuant to Rule 425. Communications filed pursuant to Rule 425 are deemed filed under the other applicable sections. See Note Tule 425, Rule 14a-2(b) and Instructions 2 to Rule 14d-2(b)(2). SEC 873(01-12) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number 2 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AU MIN AFRICA PTY LTD (CURRENT SURVIVING REGISTRANT NAME) GreenGold Ray Energies, Inc. (Previous Registrant Name) Date August 27, 2014
